HAND, Circuit Judge
(dissenting). If we were prepared to re-examine the rule laid down in Re Bolognesi, 254 F. 770, 166 C. C. A. 216, in Re Jarmulowsky, 258 F. 231, 169 C. C. A. 297, and in Re Shapiro (C. C. A.) 298 F. 1021, it would make no difference whether Jasper got what he bargained for or not. But that rule is authoritative in this court, and the issue is critical. I do not see how it can be said that the bankrupts had performed. Jasper did not ask for a letter of credit hut for a dollar credit in Leipzig. If he had .wanted the first, the bankrupts would have performed by giving him a letter — it would scarcely have been a copy — • introducing Mm to the Leipzig house, and promising them to honor all drafts drawn on them. That house would be under no obligation to Jasper of any sort or at any time. They would cash his drafts or not, as their relations with the bankrupts dictated; he would have no claim upon them.
But he wanted something quite different, a debt in his favor against the Leipzig house, and that the bankrupts undertook to “establish.” Ignoring any difficulty arising from Jasper’s not being a party to, hut only the beneficiary of, the arrangement, this debt was to bo created as follows: The bankrupts in effect were to write to the Leipzig house, asking them to enter a credit upon their hooks in Jasper’s favor. After complying, the Leipzig house would have charged the bankrupts with the amount, and the bankrupts would have credited them and charged Jasper. In fact, probably the bankrupts made the entries at once. It makes no difference whatever, because it was only after tho Leipzig house had got the letter, which was sent direct to them, and had made an entry in Jasper’s favor, that the bankrupts would have performed their promise to Jasper. Till then he had no' dollar credit with the Leipzig house. As this never happened, the ease 'S within the rule of In re Bolognesi.